ON APPLICATION FOR REHEARING
PER CURIAM.
In our recently rendered opinion we granted the defendants’-appellees’ Motion To Dismiss the appeal taken by plaintiff-appellant in the matter entitled Dr. Frances Dalton v. Clifton Breaux, et al., bearing Number 86-18 on the Docket of this court. Plaintiff-appellant, in his application for re*390hearing, calls our attention to a letter contained in the record which was previously overlooked.
On again reviewing the record of this matter we find that plaintiff-appellant requested in writing, by his letter of September 10, 1984, notice of signing of all judgments. We further find that notice of the signing of the formal written Judgment on June 7, 1985, was given to plaintiff-appellant by notice served on him, through his counsel of record, on August 21,1985. The motion and order obtained by plaintiff-appellant on October 16, 1985 permitting him to appeal was thus timely taken.
For the reasons given above, the order issued herein on February 25, 1986 granting the Motion To Dismiss Appeal filed by defendants-appellees, Edward G. Milligan and New England Reinsurance Corporation, and ordering the appeal of plaintiff-appellant, Dr. Frances Dalton, dismissed as to them is hereby recalled, vacated and set aside.
The plaintiff-appellant’s appeal in the matter entitled Dr. Frances Dalton v. Clifton Breaux, et al., bearing Number 86-18 on the Docket of this court is hereby ordered reinstated.